DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04/21/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Claims 2 and 7 are objected to because of the following informalities:
Claim 2 has been amended to recite inter alia “a first insulating layer, a top surface of the first insulating layer being at a same level as a top surface of the source electrode:
a second insulating layer over and in contact with the top surface of the first insulating layer and the top surface of the source electrode;
an insulating layer having a groove portion provided over the oxide semiconductor layer”

Fig. 11B appears to illustrate the embodiment being recited in Claim 2. However, Fig. 11B shows a groove being formed in the second insulating layer. In the amending of the claim, it appears that “an insulating layer” is being replaced by “a second insulating layer”. Examiner recommends the replacement “an insulating layer” with “the second insulating layer” such that the claim recites inter alia:

a second insulating layer over and in contact with the top surface of the first insulating layer and the top surface of the source electrode;
the second insulating layer having a groove portion provided over the oxide semiconductor layer”.
Appropriate corrections are required and/or clarification for which element comprises “an insulating layer”.

Claim 7 recites inter alia “wherein in a cross section in a channel length direction, a top surface of the gate electrode is longer than a gate electrode more upwards bottom surface of the gate electrode”. It is unclear what is being claimed by the limitation. Claim 7 appears to be similar to Claims 8 and 9. Claims 8 and 9 recite inter alia “wherein in a cross section in a channel length direction, a top surface of the gate electrode is longer than a bottom surface of the gate electrode”. Examiner recommends Claim 7 be amended to recite similar limitations to Claims 8 and 9.
Appropriate correction and/or clarification is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 7 and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US PG Pub 2011/0057186 to Yamazaki et al (hereinafter Yamazaki).
Regarding Claim 1, Yamazaki discloses a semiconductor device comprising: 
an oxide semiconductor layer (Fig. 4, 443);
a source electrode (445a) and a drain electrode (445b) which are provided over the oxide semiconductor layer;
an insulating layer (426) in contact with a side surface of the oxide semiconductor layer;
a gate insulating layer (428) provided over the oxide semiconductor layer; and 
a gate electrode (417, [0178]) in which a side surface is covered with the gate insulating layer.

Regarding Claim 7, Yamazaki discloses the semiconductor device according to Claim 1,
wherein in a cross section in a channel length direction, a top surface of the gate electrode is longer than a bottom surface of the gate electrode (Fig. 4), and 
wherein the gate electrode has a tapered side surface (Fig. 4).

Regarding Claim 10, Yamazaki discloses the semiconductor device according to Claim 1,
wherein in a cross section in a channel length direction, the gate electrode has a trapezoidal shape in which an upper base is longer than a lower base (Fig. 4).

Allowable Subject Matter
Claims 3, 6, 9, 12, 15, and 18 are allowed.
Claims 2, 4, 5, 8, 11, 13, 14, 16 and 17 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 2 recites a semiconductor device comprising: 
an oxide semiconductor layer;
a source electrode and a drain electrode which are provided over the oxide semiconductor layer;
a first insulating layer, a top surface of the first insulating layer being at a same level as a top surface of the source electrode;
a second insulating layer over and in contact with the top surface of the first insulating layer and the top surface of the source electrode;
the second insulating layer having a groove portion provided over the oxide semiconductor layer; 
a gate insulating layer formed along an inner wall of the groove portion; and 
a gate electrode in contact with the gate insulating layer inside the groove portion.

Claim 3 recites a semiconductor device comprising: 
an oxide semiconductor layer;
a source electrode and a drain electrode which are provided over the oxide semiconductor layer;
a first insulating layer provided below and above the oxide semiconductor layer;
a gate insulating layer provided over the oxide semiconductor layer; and 
a gate electrode provided over the gate insulating layer,
wherein the gate insulating layer extends along the gate electrode more upwards than the source electrode and the drain electrode.

Claim 2 recites language recommended by Examiner. The allowability of Claim 2 requires resolution to claim objection. 

Previous rejections were in view of US PG Pub 2014/0284593 (“Nakano”). Nakano discloses embodiments for an oxide semiconductor device but does not disclose “a first insulating layer, a top surface of the first insulating layer being at a same level as a top surface of the source electrode; a second insulating layer over and in contact with the top surface of the first insulating layer and the top surface of the source electrode” and does not disclose “a first insulating layer provided below and above the oxide semiconductor layer”. The two embodiments are not apparent modifications of the transistor in Nakano. Yamazaki similarly does not disclose the limitations above and they are not apparent modifications of the transistors of Yamazaki.
A search of other, relevant references does not show Applicant’s invention to be anticipated or obvious. US PG Pub 2012/0225520 (“Suzawa”) is cited as being an example in the art of an oxide semiconductor device wherein a first insulating layer (112a/112b) is provided below and above the oxide semiconductor layer. However, Suzawa does not disclose “wherein the gate insulating layer extends along the gate electrode more upwards than the source electrode and the drain electrode”. It is not apparent that modifying the transistor of Suzawa to have a gate insulating layer extending along the gate electrode more upwards than the source electrode and the drain electrode would have been preferential or beneficial. Claims 5, 6, 8, 9, 11, 12, 14, 15, 17 and 18 depend on one of Claims 2 or 3 and are allowable for at least the reasons above. 



Claim 4 requires a top surface of the gate electrode is a polished surface. Similarly, Claim 16 requires a top surface of the source electrode and a top surface of the drain electrode are polished surfaces. Yamazaki does not disclose polishing the electrodes and it is not an apparent modification of Yamazaki to include such limitations. 

Claim 13 requires the gate electrode have a structure in which the gate electrode continuously becomes broader from a channel side. Yamazaki does not disclose such an embodiment and it is not an apparent modification of Yamazaki to include such a limitation. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID C SPALLA whose telephone number is (303)297-4298.  The examiner can normally be reached on Mon-Fri 10am-5pm MST.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Loke, can be reached at 571-272-1657.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 





/DAVID C SPALLA/               Primary Examiner, Art Unit 2818